In an action, inter alia, to recover damages for intentional infliction of emotional distress, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Richmond County (Giacobbe, J.), dated April 21, 2006, as denied those branches of their motion which were for summary judgment dismissing the causes of action alleging intentional infliction of emotional distress, and the causes of action alleging vicarious liability based on the allegations of intentional infliction of emotional distress.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and those branches of the defendants’ motion which were for summary judgment dismissing the causes of action alleging intentional infliction of emotional distress and the causes of action alleging vicarious liability based on the allegations of intentional infliction of emotional distress are granted.
The defendants made a prima facie showing of entitlement to judgment as a matter of law with respect to the causes of action to recover damages for intentional infliction of emotional *554distress. In opposition, the plaintiffs failed to raise a triable issue of fact (see Howell v New York Post Co., 81 NY2d 115, 122 [1993]; Harper v Farensbach, 8 AD3d 341, 341-342 [2004]; Nesenoff v Dinerstein & Lesser, 5 AD3d 746, 748 [2004]). Accordingly, the Supreme Court erred in denying those branches of the motion which were for summary judgment dismissing those causes of action, as well as the causes of action alleging vicarious liability based on the allegations of intentional infliction of emotional distress. Krausman, J.E, Rivera, Spolzino and Lifson, JJ., concur.